UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1653


EMMANUEL KWAME BOATENG,

                Plaintiff – Appellant,

          v.

FAIRFAX POLICE DEPARTMENT,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:12-cv-00055-TSE-TRJ)


Submitted:   September 27, 2012            Decided:   November 2, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmanuel Kwame Boateng, Appellant Pro Se. Benjamin Rogers
Jacewicz, COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emmanuel     Kwame     Boateng     appeals    the    district   court’s

order    dismissing     his   42    U.S.C.     § 1983    (2006)   complaint     with

prejudice.       Upon our review, we affirm.

            In the district court, the defendant moved to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a

claim.    Boateng was given notice, at his address of record, of a

hearing on the motion to dismiss, and was provided proper notice

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).

However, he did not appear at the hearing.                   The district court

reviewed the record and concluded that Boateng failed to state a

claim.    The court found, however, that Boateng could potentially

state a claim if given the opportunity to re-plead against the

actual officers involved in the arrest, none of whom were named

as party defendants.          Further, the court observed that Boateng

could    plead    additional       facts   supporting      municipal    liability.

Accordingly,      the   court    encouraged      Boateng    to    obtain    counsel.

The court granted the motion to dismiss without prejudice, and

granted Boateng leave to file an amended complaint no later than

5:00 p.m. Wednesday March 21, 2012.               The court expressly stated

that if Boateng failed to file an amended complaint on or before

that    time,    an   order   would    issue    dismissing       his   action   with

prejudice and placing the matter among the ended causes.



                                           2
              On March 22, 2012, the district court dismissed the

complaint with prejudice because Boateng did not file an amended

complaint.      Accordingly, as Boateng was given ample notice and

opportunity        to   amend      his     complaint,   we     affirm    the   court’s

dismissal     of    his    complaint        with   prejudice.      See    Boateng     v.

Fairfax     Police        Dep’t,     No.     1:12-cv-00055-TSE-TRJ         (E.D.     Va.

Mar. 22,    2012).         We    dispense     with   oral     argument    because    the

facts   and    legal      contentions        are   adequately    presented      in   the

materials     before       the     court    and    argument    would     not   aid   the

decisional process.

                                                                               AFFIRMED




                                              3